728 N.W.2d 228 (2007)
Donna KROON-HARRIS, Plaintiff-Appellee,
v.
STATE of Michigan, Defendant-Appellant.
Docket No. 129689. COA No. 261146.
Supreme Court of Michigan.
March 21, 2007.
On order of the Court, the motion for reconsideration of this Court's January 12, 2007 order is considered, and it is DENIED, because it does not appear that the order was entered erroneously.
MICHAEL F. CAVANAGH, WEAVER, and MARILYN J. KELLY, JJ., would grant reconsideration and, on reconsideration, would grant leave to appeal.